DETAILED ACTION
This Office Action is in reply to Applicants response after Non-Final Rejection on January 14, 2021.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the Applicants amendments to at least claims 1, 19, and 20 as well as the cancelation of claims 15 and 16 in the response on 1/14/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to a system, method, or product which is/are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 19 and product Claim 20.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
obtaining, by a processing system including at least one processor, a request for a new assignment for field technician work associated with a customer premises of a telecommunication network; 
determining, by the processing system, a number of a plurality of field technicians available for a future date from field technician work history information, wherein the number of the plurality of field technicians available for the future date is determined via a gradient boosted machine using historical field technician work history information as training data;
generating, by the processing system, a hypothetical schedule for a future date for the plurality of field technicians from a set of scheduled assignments, wherein the hypothetical schedule includes a plurality of bundles of scheduled assignments for field technician work for the plurality of field technicians, wherein each bundle includes a plurality of scheduled assignments for an individual field technician of the plurality of field technicians for the future date, wherein the hypothetical schedule is generated in accordance with a linear optimization solver and a first plurality of optimization factors; 
determining, by the processing system, a plurality of opportunity windows for scheduling the new assignment, wherein the plurality of opportunity windows comprises time blocks during the future date for which individual field technicians of the plurality of field technicians are not scheduled to work one of the plurality of scheduled assignments in a respective bundle of the plurality of bundles in accordance with the hypothetical schedule for the future date;
ranking, by the processing system, the plurality of opportunity windows in accordance with a second plurality of optimization factors; and 
providing, by the processing system to a customer associated with the customer premises, an offer of at least one of the plurality of opportunity windows, wherein the offer includes at least one rank of the at least one of the plurality of opportunity windows.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  Optimizing one or more service technician schedules recites concepts performed in the human mind.  But for the “by the processing system” language, the claim encompasses a person managing a schedule for one or more service technicians based on availability windows, calendar days, and other optimization elements such as work history, customer history, and job location, which can be performed in the mind.  The mere nominal recitation of a processing system does not take the claim limitation out of the mental processing grouping.  Thus, the claim recites an abstract idea. If a Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a system with at least one processor (Claim 1) non-transitory computer-readable medium storing instructions (claim 19) and/or processing system including at least one processor and a non-transitory computer-readable medium storing instructions (Claim 20). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 19, and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0024] about implantation using general purpose or special purpose computing devices [Endpoint devices 111-113 and 121-123 may ep 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-18 further define the abstract idea that is present in their respective independent claim 1 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-18 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Additionally the claim limitations, under their broadest reasonable interpretation, cover performance of the limitation as Certain Methods of Organizing Human Activity.  Optimizing one or more service technician schedules recites managing personal behavior or relationships.  Customizing schedules of service technical to manage working hours, completing assignments, including preference of technician based on skill, performance, work history, and customer preferences is managing personal behaviors and/or relationships.  The processing system including at least one processor in Claim 1 is just applying generic computer components to the recited abstract limitations.  The non-transitory computer-readable medium storing instructions in Claim 19 appears to be just software.  Claims 19 and 20 are also abstract for similar reasons.
	
Response to Arguments
Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive.  The Applicants arguments begin on page 9 of the response on 1/14/2021 with a response traversing the rejection of claims 1-20 under 35 U.S.C. § 101 Alice v. CLS Bank to determine eligible content. 
The Arguments (remarks pages 10-13) further highlight several of the court cases which were deemed to be eligible and the reasons for the decisions.  The Examiner does not find the cited court cases to be particularly relevant to the instant application.  The Applicant (Remarks page 12) cites the case of Research Corp. Techs, where the court concluded that “inventions with specific applications or improvements to technologies in the marketplace”.  There is no specific argument to the claims but more of an emphasis on the statement.  The Examiner does not agree with the applicant’s on this matter as there is no defined improvement to a computer or hardware and the method is clearly that which can be done in the mind or by a human with pen and paper and does not in fact require the use of a computer or generic hardware device. 

The arguments regarding Step 2A (remarks pages 13-14) is that the claims are not “directed to” an abstract idea, specifically citing Enfish, LLC v. Microsoft Corp. as an example.  Further, the remarks reference MPEP 2106.04(a) providing an example of a claim which does not “recite” an abstract idea in which a neural network for facial detection comprises collecting a set of digital facial images and applying one or more transformations to the digital images, and creating a first training set including the modified images.  
The Examiner does not find either of these arguments persuasive.  First, the case of Enfish is one where the court found the concept of a new data structure called a self-referencing table to be an improvement in storing and retrieving data in memory.  The court described this as an improvement in the functioning of a computer.  The current claims by comparison do not include, create, or improve a data structure or a computer.  Therefore the example of.  Therefore the example of Enfish does not apply. 
 Additionally, the MPEP example is not applicable by comparison and is not persuasive.  The Example incudes training a neural network for facial detection based on a set of digital facial images.  The 

The Applicants follow the arguments (remarks pages 14-15) by asserting that the amended claims include “determining, by the processing system, a number of a plurality of field technicians available for a future date from field technician work history information, wherein the number of the plurality of field technicians available for the future date is determined via a gradient boosted machine using historical field technician work history information as training data” and 
“wherein the hypothetical schedule is generated in accordance with a linear optimization solver and a first plurality of optimization factors” which cannot practically be performed in the human mind.  Specifically the applicants argue that the human mind cannot practically perform the gradient boosted machine operation.
The Examiner disagrees with the Applicants.  The step of determining a number of field technicians available at a future date based on work history is an estimation or prediction and is absolutely something which can be performed in the human mind.  Further, when one examines the application specification the gradient boosted machine is defined as a prediction model for predicting the duration of a future customer appointment.  In fact the gradient boosted machine is not a machine in the hardware sense but more of a software module which is used to predict future appointment duration based on historical data.  In this case, the prediction of appointment duration or future customer appointments is well within a concept performed in the human mind.  Therefore the argument is not persuasive.  

The Applicants also argue (remarks page 15) that the claims recite a practical application and therefore are not directed to an abstract idea.  Specifically the arguments include that the present disclosure provides improvement to dispatch and scheduling system and therefore improvement to a particular technology or technological field.  The Examiner does not agree and the claims are not 

The remarks further include (page 17) the argument that the Office Action is deficient as it only considers hardware features of the claim recitations and the claim as a whole needs to be considered.  The Examiner does not agree and in the analysis outlined by the 2019 PEG guides the consideration of elements individually and as a whole.  In this case the consideration was given and the claim is not more than an abstract idea under the mental processes grouping of abstract concepts.  The addition of a processing system is not more than merely using a computer (and/or processor) as a tool to perform the abstract idea. 

Applicants then cite (remarks page 17) the case of McRO where incorporation of the claim rules, not the use of a computer, that ‘improved the existing technological process’ by allowing the automation of further tasks” and that avoiding oversimplification of the claims by looking at the generally and failing to account for the specific requirements of the claim. 
Applicant’s arguments that the claims of the present invention are analogous to those of McRO, are not found persuasive. In McRO, the court examined the specification, which described the claimed invention as improving computer animation through the use of specific rules, rather than human artists.  Further, the court indicated that it was the incorporation of the particular claimed rules in computer animation that “improved [the] existing technological process”, unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. The present case is different: the 

The arguments continue (remarks pages 17-18) with the Applicant stating that the claims do not recite a “certain method of organizing human activity”.  The Applicants don’t believe the claims fit into any of the three sub categories under certain methods of organizing human activity.  Also, the Applicant states that the claims only tangentially relate to human interaction regarding to the offer of opportunity window to a customer.  Further, according to the Applicants, the claims do not relate to any particular field technicians, rather relate to scheduling of assignments. 
The Examiner does not agree with the Applicants position. The scheduling of assignments (jobs, tasks) is managing personal behavior which falls into one of the groupings under certain methods of organizing human activity.  The Examiner additionally fails to see how the scheduling of an assignment for a field technician would not be managing personal interaction between people as the disclosure specifically outlines the scheduling of a time for a technician to complete an assignment which in part is at a customer’s location.

Applicants again argue that the claim recites a practical application and not a mental process or certain methods of organizing human activity.  The Examiner is not persuaded and still finds the steps of a request for assignment, determining of technicians available for future date, generating a schedule, determining opportunity windows, ranking available opportunities, and providing a window to a customer to be an abstract idea merely using a computer as a tool.  The scheduling of future events considering historical data and technician work history is merely a mental process which does not require a computer.  The processing system is merely using a computer as a tool to perform the abstract idea and is merely the “apply it” with the judicial exception.

The arguments continue with the Step 2B part (remarks page 18-19) where the Applicant argues that the Office Action only identified hardware components as additional elements.  The Applicants point to Fairwarning IP, and McRO where “it [was] the incorporation of the claimed rules, not the use of the 
The Examiner does not agree with the arguments.  First, the case of Fairwarning IP, LLC the court found that the claim in the case were not more than mental process and the “claims were directed to a mental process of detecting misuse, and that the claimed rules here were ‘the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries”.  The court case does not support the applicants arguments that the instant claims are not more than a mental process where a computer is being applied. 
Second, the argument for example of McRO has been answered above.  The rules in McRO were found to “improve the technological process” and permitted a computer to do something it could not do before.  The incorporation of the particular claimed rules in computer animation improved computer animation through the use of the rules instead of human artists.  This is not analogous to the instant application as there are no particular rules included in the claims and the method is not improving the computer to perform something which was previously done by humans.   The method of claim 1 is merely a mental process in which a computer has been applied to it. 

The Applicant at the same time argues that the amended claims offer significantly more than the judicial exception (remarks page 19-20) because they recite a specific improvement. Further, the Applicant cites MPEP 2106.04(d) where significantly more is “adding a specific limitation other than what is well-understood, routine, and conventional activity in the field or adding unconventional steps.  The arguments cite BASCOM where non-conventional and non-generic arrangements of various computer components.  Additionally the remarks cite non-conventionality of present claims over the cited prior art of Cocanougher under 35 U.S.C. § 102.  
The Examiner disagrees with all aspects of the particular arguments.  First, the specific improvement is not evident in the claims.  The applicant alleges “processing systems comprising dispatch and scheduling systems are improved insofar as no such computing device or processing system has heretofore performed or been configured to perform the recited steps, functions, and operations set forth.  This argument is insufficient to overcome the rejection under 35 U.S.C. § 101.  The concept is still a BASCOM included the analysis where the components were used in a non-conventional manner and included a computer and a filter where the filter was located away from the user and was customizable.  The current claims do not have additional elements beyond a computer or processor.  The claims also do not deal with filtering, or user specific customization at a location different than the user.  The Examiner does not see any equivalence with the citation of BASCOM.  Also, ab abstract idea does not transform into an inventive concept just because the prior art does not disclose or suggest the steps, functions, or operations. The arguments are not persuasive.  

Remarks (page 22-23) include arguments that the lack of pre-emption is a significant indication that the claims do in fact recite significantly more than the alleged abstract ideas of “mental steps” or “certain methods of organizing human activity”.  Applicants also argue that the claims do not recite generic computer components are performing routine, conventional, or previously known steps in the pertinent industry and moreover the claims include significant features which go beyond simple “mental steps” or “certain methods of organizing human activity”. 
The Examiner disagrees with the Applicant.  An abstract idea does not become an eligible concept under 35 U.S.C. § 101 just because the cited prior art does not disclose or suggest the instant claim limitations.  Further, the Examiner disagrees with the applicant’s position that the claims do not recite generic computer components that are performing routine, conventional, and known activities.  Requesting assignment[job/task], analyzing work history data, generating a schedule, and providing scheduling windows to a customer is routine, conventional, and known activities and the generic computer or processor is merely applying a computer to perform the abstract idea.  

Regarding claim 20, the applicants arguments are moot in view of the amendments to the claims which added “non-transitory” language to the claim.


 
In summary, the claims are not in condition for allowance as alleged by the Applicants.  The claims remain rejection under 35 U.S.C. § 101.  The rejection under 35 U.S.C. § 102 has been withdrawn at this time.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.